               Case 2:21-cv-00465-RSL Document 6 Filed 04/12/21 Page 1 of 4



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ABRYEL MICHOLE-MEENA WILDER, et
      al.,                                                     Cause No. C21-0465RSL
 9
                             Plaintiffs,
10
                                                               ORDER REQUIRING A MORE
                  v.                                           DEFINITE STATEMENT
11
      JAY ROBERT INSLEE, et al.,
12
                             Defendants.
13

14          On April 12, 2021, plaintiff’s application to proceed in forma pauperis was granted and
15   her complaint was accepted for filing. It is unclear how many plaintiffs there are, or their
16
     identities. The complaint itself identifies only Ms. Wilder, but in an attachment she identifies a
17
     number of “parents of” and “owners of” as plaintiffs. Some of these descriptors seem to apply to
18
     Ms. Wilder, but some could be third parties. It is also unclear how many defendants there are.
19

20   The complaint lists three individuals: Governor Jay Inslee, King County Prosecutor Dan

21   Satterberg, and Tianni Shane Harrison. In an attached “Statement of definite,” Ms. Wilder does
22   not include those three individuals, but identifies nine other individuals plus the “United States”
23
     and “a government entity for the State of Washington.”
24
            Plaintiff’s attached “Statement of Facts” is a fifty-seven page narrative running from
25
     January 2007 to April 2021. It chronicles interactions with ex-husbands (only one of whom is
26

27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 1
                  Case 2:21-cv-00465-RSL Document 6 Filed 04/12/21 Page 2 of 4



 1   listed as a defendant), custody battles, allegations of child abuse, interactions with law
 2   enforcement and the judicial system, and Ms. Wilder’s efforts to seek remedies for the wrongs
 3
     allegedly done to her and her children. Most of the individuals mentioned in the narrative have
 4
     not been named as defendants, and some of the named defendants are not mentioned in the
 5

 6   narrative.

 7          The Court, having reviewed the record as a whole under the standards articulated in 28
 8   U.S.C. § 1915(e)(2) and having construed the allegations of the complaint liberally (see
 9
     Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003)), finds that plaintiff’s
10
     complaint is deficient for the following reasons:
11
            1. Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the
12

13   claim showing that the pleader is entitled to relief.” A complaint will be dismissed unless it

14   states a cognizable legal theory that is supported by sufficient facts to state a “plausible” ground
15   for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Shroyer v. New Cingular
16
     Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). All well-pleaded allegations are
17
     presumed to be true, with all reasonable inferences drawn in favor of the non-moving party. In re
18
     Fitness Holdings Int’l, Inc., 714 F.3d 1141, 1144-45 (9th Cir. 2013). Although a complaint need
19

20   not provide detailed factual allegations, it must give rise to something more than mere

21   speculation that plaintiff has a right to relief. Twombly, 550 U.S. at 555.
22          Some of the named defendants are identified only in the lists of defendants, with no
23
     mention in the body of the complaint or in the attached narrative. These defendants - and the
24
     Court - would have to guess what acts they are supposed to have committed and how those acts
25
     relate to, much less establish, the various statutory and constitutional violations plaintiff asserts.
26

27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 2
               Case 2:21-cv-00465-RSL Document 6 Filed 04/12/21 Page 3 of 4



 1   At a bare minimum, Rule 8(a) mandates that plaintiff “give the defendant fair notice of what the
 2   ... claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting Conley v.
 3
     Gibson, 355 U.S. 41, 47 (1957)). The complaint fails to serve this vital purpose as any defendant
 4
     to whom no conduct is ascribed. In addition, the vast majority of the individuals mentioned in
 5

 6   the narrative have not been named as defendants, and it is unclear how their alleged conduct

 7   could give rise to liability on the part of the putative defendants.
 8          2. With regards to named defendants who are mentioned in the narratives attached to the
 9
     complaint, it is virtually impossible to discern any set of facts which could give rise to liability
10
     under the criminal or civil rights statutes identified in the attachment to the complaint or under
11
     the First, Fifth, Eleventh, or Fourteenth Amendments to the U.S. Constitution.
12

13          3. To the extent plaintiff is seeking review of the state court’s judgments and

14   determinations in the underlying custody disputes, the Court lacks subject matter jurisdiction
15   under the Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and
16
     Dist. of Columbia Ct. of App. v. Feldman, 460 U.S. 462 (1983). The doctrine arises from 28
17
     U.S.C. § 1257 which grants jurisdiction to review a state court judgment in the United States
18
     Supreme Court and, by negative inference, prohibits lower federal courts from doing so.
19

20   Kougasian v .TMSL, Inc., 359 F.3d 1136, 1139 (9th Cir. 2004).

21          4. To the extent plaintiff is alleging that her employer is liable for sexual harassment
22   and/or retaliation, the identity of the employer is unclear, and the Court cannot discern factual
23
     allegations (as opposed to conclusory assertions of wrongdoing) to support such a claim.
24

25
     //
26

27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 3
               Case 2:21-cv-00465-RSL Document 6 Filed 04/12/21 Page 4 of 4



 1          For all of the foregoing reasons, the Court declines to issue a summons in this matter.
 2   Plaintiff may have a viable claim against one or more of the persons named or discussed in the
 3
     complaint, but, if so, it is well and truly hidden amongst the sprawling narrative provided.
 4
     Plaintiff is hereby ORDERED to file on or before May 10, 2021, an amended complaint which
 5

 6   clearly and concisely identifies the acts of which each named defendant is accused and how

 7   those acts violated plaintiff’s legal rights. The Court recommends that, in place of a
 8   chronological narrative, plaintiff state the facts related to each defendant in separate section of
 9
     the complaint so that his, her, or its conduct can be evaluated as a unified whole to determine
10
     whether there is a plausible claim that he, she, or it could be held liable to plaintiff. The key to
11
     filing an acceptable amended complaint will be providing enough facts that one could plausibly
12

13   infer that plaintiff has a viable legal claim and a right to relief against that defendant. The

14   amended complaint will replace the existing complaint in its entirety. Failure to timely file an
15   amended complaint that asserts a plausible claim for relief will result in dismissal of this action.
16

17
            The Clerk of Court is directed to place this Order Requiring More Definite Statement on
18
     the Court’s calendar for consideration on Friday, May 14, 2021.
19

20

21          Dated this 12th day of April, 2021.
22

23                                               Robert S. Lasnik
                                                 United States District Judge
24

25

26

27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 4
